COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  A.S. Horner, Inc.,                            §               No. 08-18-00044-CV

                       Appellant,               §                  Appeal from the

  v.                                            §                384th District Court

  Rafael Navarrette,                            §             of El Paso County, Texas

                        Appellee.               §               (TC# 2015-DCV3144)

                                                §

                                           ORDER

       The Court GRANTS the Appellee’s third motion for extension of time within which to file

the brief until July 10, 2018. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jeffrey B. Pownell, the Appellee’s attorney, prepare

the Appellee’s brief and forward the same to this Court on or before July 10, 2018.


               IT IS SO ORDERED this 21st day of June, 2018.


                                     PER CURIAM



Before McClure, C.J., Rodriguez and Palafox, JJ.